Case 1:20-cv-00393-JPH-DML Document 56 Filed 01/19/21 Page 1 of 4 PageID #: 376




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JOHN D. SMITH,                                        )
                                                      )
                             Plaintiff,               )
                                                      )
                        v.                            )      No. 1:20-cv-00393-JPH-DML
                                                      )
ARAMARK CORPORATION, et al.                           )
                                                      )
                             Defendants.              )

                             Order Denying Motion to Appoint Counsel

        Litigants in federal civil cases do not have a constitutional or statutory right to court-

 appointed counsel. Thomas v. Wardell, 951 F.3d 854, 859 (7th Cir. 2020); Walker v. Price, 900

 F.3d 933, 938 (7th Cir. 2018). Instead, 28 U.S.C. § 1915(e)(1) gives courts the authority to

 "request" counsel. Mallard v. United States District Court, 490 U.S. 296, 300 (1989). As a practical

 matter, there are not enough lawyers willing and qualified to accept a pro bono assignment in every

 pro se case. See Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014) ("Whether to recruit an

 attorney is a difficult decision: Almost everyone would benefit from having a lawyer, but there are

 too many indigent litigants and too few lawyers willing and able to volunteer for these cases.").

         "Two questions guide [this] court's discretionary decision whether to recruit counsel:

 (1) 'has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

 precluded from doing so,' and (2) 'given the difficulty of the case, does the plaintiff appear

 competent to litigate it himself?'" Thomas, 951 F.3d at 859 (quoting Pruitt v. Mote, 503 F.3d 647,

 654-55 (7th Cir. 2007)).

        As a threshold matter, litigants must make a reasonable attempt to secure private counsel

 on their own. Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007); see also Thomas v. Anderson, 912



                                                  1
Case 1:20-cv-00393-JPH-DML Document 56 Filed 01/19/21 Page 2 of 4 PageID #: 377




 F.3d 971, 978 (7th Cir. 2019) (because neither of the plaintiff's requests for counsel showed that

 he tried to obtain counsel on his own or that he was precluded from doing so, the judge's denial of

 these requests was not an abuse of discretion); Romanelli v. Suliene, 615 F.3d 847, 851–52 (7th

 Cir. 2010) (explaining that the denial of a motion to recruit counsel was justified by the district

 court's finding that the plaintiff had not tried to obtain counsel). Here, the plaintiff has provided

 evidence that he has contacted several different law firms, legal organizations, and attorneys in an

 attempt to obtain private counsel. His efforts have proved unsuccessful. The plaintiff should

 continue to recruit counsel on his own.

        To decide the second question, the Court considers "'whether the difficulty of the case—

 factually and legally—exceeds the particular plaintiff's capacity as a layperson to coherently

 present it to the judge or jury himself.'" Olson, 750 F.3d at 712 (quoting Pruitt, 503 F.3d at 655);

 Thomas, 951 F.3d at 861 (district court is "required to weigh the difficulty of [plaintiff's] claims

 against his competency to litigate those claims"). These questions require an individualized

 assessment of the plaintiff, the claims, and the stage of litigation. The Seventh Circuit has

 specifically declined to find a presumptive right to counsel in some categories of cases. McCaa v

 Hamilton, 893 F.3d 1027, 1037 (7th Cir. 2018) (Hamilton, J., concurring); Walker, 900 F.3d at

 939.

        It is the Court's determination that, at this stage of the litigation, the plaintiff is competent

 to litigate this action on his own. He states that he has limited access to the law library due to

 restrictions put in place in light of the COVID-19 pandemic, has a lack of legal expertise, and

 believes he is likely to succeed on the merits of his claims. These are the same challenges facing

 nearly all prisoners proceeding pro se. As the Seventh Circuit has recognized, "imprisonment only

 exacerbates the already substantial difficulties that all pro se litigants face. But Congress hasn't



                                                   2
Case 1:20-cv-00393-JPH-DML Document 56 Filed 01/19/21 Page 3 of 4 PageID #: 378




 provided lawyers for indigent prisoners; instead it gave district courts discretion to ask lawyers to

 volunteer their services in some cases." Olson, 750 F.3d at 712. Given the massive amount of pro

 se prisoner litigation, it is simply impossible to recruit pro bono counsel for each of these cases.

        Additionally, the plaintiff's filings in this action reflect that he can read and write, graduated

 from high school and attended some college courses, and has prepared his own documents for

 filing in this case. He has presented no evidence or arguments that he has physical or mental

 disabilities that make it difficult for him to litigate this action on his own. Although he states he

 has poor eyesight, dkt. 54 at 2-3, he states this prevents him from reading for long periods of time,

 not that it prevents him from reading at all. Should the plaintiff's poor eyesight make it difficult

 for him to comply with deadlines, he may seek extensions of time.

        Finally, the Court finds that the issues in this litigation are not complex, contrary to the

 plaintiff's assertion. Although there are several defendants, the plaintiff asserts that his conditions

 of confinement are unconstitutional, and two defendants retaliated against him. See dkt. 8 at 4-6.

 Such claims are largely fact-based and thus well within the plaintiff's knowledge.

        For the foregoing reasons, the plaintiff's second motion to appoint counsel, dkt. [54], is

 denied.

 SO ORDERED.

 Date: 1/19/2021




                                                    3
Case 1:20-cv-00393-JPH-DML Document 56 Filed 01/19/21 Page 4 of 4 PageID #: 379




 Distribution:

 JOHN D. SMITH
 974253
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Christopher Douglas Cody
 HUME SMITH GEDDES GREEN & SIMMONS
 ccody@humesmith.com

 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov

 Samantha May Sumcad
 INDIANA ATTORNEY GENERAL
 samantha.sumcad@atg.in.gov




                                               4
